Citation Nr: 1200252	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist fracture.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In January 2010, the Board remanded the matter for additional development.  At the time of the remand, the issue on appeal was characterized as entitlement to an initial compensable rating for residuals of a right wrist fracture.  Since that time, however, the Veteran's rating has been increased.  In a September 2011 rating decision, the Veteran was awarded a 10 percent evaluation for residuals of a right wrist fracture, effective from the date of his claim.  Inasmuch as a higher rating is available, the Veteran is presumed to seek the maximum available benefit for a disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the issue has been recharacterized as above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in the adjudication of this matter, further development is necessary before the claim on appeal can be properly adjudicated.  

In a March 2011 VA Form 21-4142, Authorization and Consent to Release Information Form, the Veteran indicated that in February 2010 he was treated by Dr. Yvonne M. Font for his right wrist and fingers at the Hospital Auxilio Mutuo.  While older records from this facility were previously obtained, it does not appear that the RO obtained the newly-identified evidence from this particular doctor.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  Accordingly, VA again attempt to obtain these records.

Additionally, the Board notes that the RO has not complied with its January 2010 remand directives.  As noted in the remand, the issue of a TDIU has been raised by the evidence of record in this case, and must be included in the adjudication of the Veteran's claim for an increased rating for residuals of a right wrist fracture.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In remand directive #3, the RO was specifically instructed to address the issue of a TDIU in the readjudication of the claim.  A review of the September 2011 rating decision increasing the Veteran's rating and a September 2011 supplemental statement of the case, however, reveals that the RO entirely failed to address the issue of a TDIU in readjudicating the claim.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim must be remanded so that the RO may adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
1.  Contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain all private treatment records of Dr. Yvonne M. Font at Hospital Auxilio Mutuo.  Thereafter, the RO should attempt to obtain those records.  Do not associate duplicate records with the file.
	
2.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's increased rating claim based on the entirety of the evidence. Such adjudication should reflect consideration of all lay and medical evidence of record and should specifically address the issue of a TDIU.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all evidence associated with the claims file since the last statement of the case, as well as all relevant law.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


